COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bumgardner and Lemons
Argued at Salem, Virginia


WILLIAM MICHAEL KNOWLES
                                          MEMORANDUM OPINION * BY
v.         Record No. 1814-97-3          JUDGE SAM W. COLEMAN III
                                             OCTOBER 27, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                        Ray W. Grubbs, Judge
           Max Jenkins (Jenkins & Jenkins, on brief),
           for appellant.

           Richard B. Smith, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.



     William Michael Knowles was convicted by a jury of first

degree murder, using a firearm in the commission of murder,

statutory burglary, using a firearm to commit burglary, attempted

capital murder, and using a firearm while attempting capital

murder.   Knowles's appeal presents four issues:   whether the

trial court erred (1) in denying a mistrial after Knowles

attempted to cut his throat in the presence of the jury; (2) in

denying a mistrial after Vanessa Knowles, defendant's daughter,

stated in an open court outburst that her father should be

incarcerated indefinitely; (3) in denying Knowles's post-trial

motion for an evidentiary hearing to ascertain Vanessa Knowles's

exact words; and (4) in refusing to admit computer records that

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
had been printed by a person who was unavailable to authenticate

the records.      Finding no reversible error, we affirm the

convictions.

                              I.   BACKGROUND

       Knowles's convictions involved the murder of his wife and

wounding of his daughter, Vanessa Knowles.      During the week

before Knowles shot his wife, he purportedly discovered documents

on her computer involving romantic correspondence with several

men.       While Knowles was incarcerated, he hired a computer

professional to print copies of the communications.       The judge

sustained the Commonwealth's objection to admitting the computer

documents into evidence without the computer person

authenticating them.      The judge ruled that although Knowles had

seen the computer messages, he could not authenticate that the

documents proffered into evidence had been printed from the

computer.      The judge did, however, permit Knowles to testify as

to the substance of the communications he had seen on the

computer screen.
       After closing arguments, but before the jury retired,

Knowles stood and attempted to cut his throat with a disposable

razor.      The razor was taken from him, and order was restored.

Shortly thereafter, Vanessa Knowles, a victim and the defendant's

daughter, stood and said, "don't set him free" or "words to this

effect."      Knowles moved for a mistrial based on both outbursts. 1
       1
      The court reporter, for whatever reason, had not recorded
Vanessa Knowles's statement. In arguing the mistrial motion,



                                   - 2 -
The trial court admonished the jury to disregard both outbursts

and denied the mistrial motions.

                           II.   ANALYSIS

                            A. Mistrial

     "Whether improper evidence is so prejudicial as to require a

mistrial is a question of fact to be resolved by the trial court

in each particular case.   Unless . . . the trial court's

resolution of that question was wrong as a matter of law" an

appellate court will not reverse a conviction.      Beavers v.

Commonwealth, 245 Va. 268, 280, 427 S.E.2d 411, 420 (1993)

(citation omitted).   Generally, a judgment will not be reversed

for the mention of evidence which the court promptly and

unequivocally instructs the jury to disregard "'unless there is a

manifest probability that the [jury could not disregard the

evidence and it] . . . has been prejudicial'" to the defendant.

Coffey v. Commonwealth, 188 Va. 629, 636, 51 S.E.2d 215, 218

(1949) (quoting Washington & O.D. Ry. v. Ward's Adm'r, 119 Va.

334, 339, 89 S.E. 140, 142 (1916)).      However, "`if such illegal

evidence was so impressive that it probably remained on the minds

of the jury and influenced their verdict,'" then the jury

admonition is ineffective to cure the error.      Mills v.

(..continued)
defendant's counsel stated that Vanessa Knowles had said "don't
set him free" or "words to this effect." In a post-trial motion,
Knowles proffered that two witnesses would have testified that
"Vanessa Knowles stated word [sic] to the effect `don't ever let
him out.'" The Commonwealth does not contest the accuracy of the
statement.




                                 - 3 -
Commonwealth, 24 Va. App. 415, 420, 482 S.E.2d 860, 862 (1997)

(quoting Asbury v. Commonwealth, 211 Va. 101, 104, 175 S.E.2d

239, 241 (1970)).

                 1. Defendant Knowles's Misconduct

     First, the Commonwealth, relying upon our decision in

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239

(1992), contends that because Knowles failed to fully develop in

his brief an argument that his misconduct prejudiced the jury, we

should not consider Knowles's claim that the trial court erred by

refusing to grant a mistrial.
     Knowles's brief recites the pertinent facts, frames the

issue, makes a brief argument, cites limited authority, and

refers to the record in addressing the issue.   Although

abbreviated, Knowles's argument on brief is sufficient to present

the issue to this Court.   Cf. Savino v. Commonwealth, 239 Va.

534, 547 n.4, 391 S.E.2d 276, 283 n.4 (1990) (refusing to

consider "bald assertion" that death penalty is applied in

discriminatory fashion in support of which appellant made no

argument and cited no authority).

     Next, the Commonwealth claims that we are further

procedurally barred by Rule 5A:18 from considering the issue on

appeal because Knowles failed to explicitly object to the trial

court's denial of a mistrial regarding the defendant's

misconduct.   The Commonwealth asserts that defendant only made a

motion for a mistrial based on Vanessa Knowles's outburst.



                                - 4 -
     In support of his mistrial motion, Knowles made a statement

at trial referring to both his conduct and Vanessa Knowles's

outburst.    Knowles raised the issue at trial, the trial court

ruled on the issue and Knowles is not procedurally barred from

appealing whether his conduct warranted a mistrial.

     The disruptive conduct of a defendant during his trial

generally does not create grounds for mistrial.      Sound policy

dictates this result.     See Winston v. Commonwealth, 12 Va. App.

363, 370, 404 S.E.2d 239, 243 (1991) (citing Donald M. Zupanec,

Annotation, Disruptive Conduct of Accused in the Presence of Jury
as Ground For Mistrial or Discharge of Jury, 89 A.L.R.3d 960, 963

(1979)).     See, e.g., United States v. Harris, 2 F.3d 1452,

1455-56 (7th Cir. 1993) (affirming a denial of mistrial after

defendant climbed upon a table, shouted "kill me!" and "shoot

me!" and attempted to flee the courtroom); Reynolds v. State, 625

N.E.2d 1319, 1320-21 (Ind. App. 1993) (affirming a denial of

mistrial after defendant volunteered incriminating evidence to

the jury).    If trial courts were to grant mistrials for a

defendant's purposeful misconduct, defendants would be motivated

to disobey rules of courtroom decorum and would be allowed to

benefit from their own misconduct.       We decline to adopt such a

policy.

                     2. Vanessa Knowles's Outburst

     The trial court did not err in refusing to declare a

mistrial because of Vanessa Knowles's outburst in open court.



                                 - 5 -
Immediately after the incident, out of the jury's presence,

defense counsel moved for a mistrial on grounds that Vanessa

Knowles had exclaimed "don't set him free," or "words to this

effect."   The trial court overruled the motion and stated that he

did not "believe the actions of Miss Knowles . . . were such that

the jury in any way would be tainted by what they heard if, in

fact, they heard anything."

      The trial judge offered to voir dire the jury to determine

whether any juror had heard Vanessa Knowles's utterance.     The

defendant rejected the trial court's offer.   Thereafter, the

trial judge admonished the jury to disregard any utterance they

may have heard from Vanessa Knowles.
      Knowles relies on our holding in Witt v. Commonwealth, 15

Va. App. 215, 224-25, 422 S.E.2d 465, 471 (1992), for the

proposition that an in-court outburst potentially overheard by a

jury creates a rebuttable presumption of juror prejudice.

Although Witt involved spectator misconduct in the jury's

presence, our holding in Witt was that the trial court erred in
failing to poll the jury to determine whether they had heard

remarks from a witness that "might have . . . prejudiced" them.

Id.   In the Witt case we said that "if [the jurors] might have

been prejudiced, then . . . a new trial is awarded."   Id.    Here,

however, the trial court offered to voir dire the jury to

determine whether they heard remarks from Vanessa Knowles.

Therefore, we will not presume -- as we did in Witt where no



                               - 6 -
cautionary instruction was given -- that the jurors were

prejudiced by Vanessa Knowles's remarks when the court offered to

determine whether the jury heard and were prejudiced by the

remarks but defendant's counsel elected not to do so.       To the

contrary, we will presume that the jury, if they did hear the

remarks, complied with the trial court's cautionary instruction

to disregard the remarks.     See Spencer v. Commonwealth, 240 Va.

78, 95, 393 S.E.2d 609, 619 (1990).        Accordingly, the trial court

did not err in refusing to grant a mistrial based on Vanessa

Knowles's outburst.
                   B. Motion For Evidentiary Hearing

        Knowles contends that the trial court erred in overruling

his objection to the trial transcript which failed to include

Vanessa Knowles's statement during her outburst.       Knowles asserts

that the trial court should have granted his motion to conduct an

evidentiary hearing in order to determine Vanessa Knowles's exact

words.

        Although the court reporter failed to record Vanessa

Knowles's statement, defense counsel proffered that her words

were:    "[D]on't set him free."    For purposes of its ruling, the

trial court considered the statement as reiterated by defense

counsel.    The Commonwealth made no objection regarding its

accuracy.    Moreover, defense counsel proffered that had the trial

court granted an evidentiary hearing, witnesses would have

testified that Vanessa Knowles words were:       "[D]on't ever let him



                                   - 7 -
out."

        The additional testimony would have been inconsequential to

our review.    Furthermore, as previously noted, the evidence fails

to establish that the jury heard Vanessa Knowles and the

defendant rejected the trial court's effort to make that

determination.    Accordingly, the trial court did not err in

overruling the objection to the trial transcript and in refusing

the motion for an evidentiary hearing.

                     C. Authentication of Evidence

        Finally, Knowles contends that the trial court erred in

ruling that his testimony was insufficient to authenticate the

documents.

        "`The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be disturbed

on appeal in the absence of an abuse of discretion.'"     Braxton v.

Commonwealth, 26 Va. App. 176, 186, 493 S.E.2d 688, 692 (1997)

(quoting Blain v. Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d

838, 842 (1988)).    Knowles proffered testimony that he had

examined each of the computer files prior to his incarceration

and that he could identify the documents as exact copies of those

computer files that he had observed on the computer's video

monitor.

        The trial court ruled that Knowles was not present when the

computer expert extracted the records from the computer and,

therefore, Knowles had no personal knowledge of the records'



                                 - 8 -
immediate origin.   Knowles could not verify that the documents

proffered into evidence had come from a particular computer, when

the messages had been received, stored, or printed, or other

information that a computer expert would know in order to

authenticate a computer document.   Although a party may

authenticate a writing in various ways, including through

circumstantial evidence, "[t]he amount of evidence sufficient to

establish authenticity will vary according to the type of

writing, and the circumstances attending its admission."      Walters

v. Littleton, 223 Va. 446, 451, 290 S.E.2d 839, 842 (1982); see

Ragland v. Commonwealth, 16 Va. App. 913, 919, 434 S.E.2d 675,

679 (1993).   A computer record is peculiarly susceptible to

tampering and to unidentifiable alterations by any person who has

access to the computer.   We cannot say, therefore, that the trial

court abused its discretion by refusing to admit into evidence

the computer documents absent the authenticating testimony of the

computer professional who extracted the documents.   Furthermore,

the trial court's exclusion of the documents did not prejudice

Knowles because he was allowed to testify as to the substance of

the computer messages that he had observed.

     For the reasons stated, the decision of the trial court is

affirmed.

                                                           Affirmed.




                               - 9 -